

117 S565 IS: Mark Takai Atomic Veterans Healthcare Parity Act of 2021
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 565IN THE SENATE OF THE UNITED STATESMarch 3, 2021Ms. Smith (for herself, Mr. Tillis, Mr. Leahy, Ms. Hirono, Ms. Klobuchar, Mr. King, Ms. Warren, Mr. Wyden, Mr. Van Hollen, Mr. Coons, Mr. Merkley, Mr. Markey, Ms. Sinema, Mr. Blumenthal, Ms. Collins, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the treatment of veterans who participated in the cleanup of Enewetak Atoll as radiation-exposed veterans for purposes of the presumption of service-connection of certain disabilities by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Mark Takai Atomic Veterans Healthcare Parity Act of 2021.2.Treatment of veterans who participated in cleanup of Enewetak Atoll as radiation-exposed veterans for purposes of presumption of service-connection of certain disabilities by Department of Veterans AffairsSection 1112(c)(3)(B) of title 38, United States Code, is amended by adding at the end the following new clause:(v)Cleanup of Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980..